Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeffrey Watters, Reg. No. 53,749 on May 25, 2021.

Claims 5 and 14 are amended as follows:

5. The method of claim 1, wherein the storing of the task-relating branch prediction data of the second task comprising identifying task-relating branch prediction data in the branch prediction history table and replacing the identified task-relating branch prediction data [[of]] in the branch prediction history table with all or part of the task-relating branch prediction data of the second task, the identifying the task-relating branch prediction data in the branch prediction history table being performed using [[the]] a first marking.

14. The computer system of claim 10, wherein the processor is further configured to identify task-relating branch prediction data in the branch prediction history table and replace the identified task-relating branch prediction data [[of]] in the branch prediction history table with the task-relating branch prediction data of the second task, [[the]] wherein identifying the identified task-relating branch prediction data in the branch prediction history table  is performed using [[the]] a first marking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183